Title: Thomas Jefferson to Samuel Brown, 14 July 1813
From: Jefferson, Thomas
To: Brown, Samuel


          Dear Sir

Monticello
July 14.
13.
          Your
favors of May 25.
and June 13. have
been duly recieved as also the 1st supply of Capsicum, and the 2d of the same article with other
seeds. I shall set great store by the Capsicum if it is hardy enough for our
climate the species we have heretofore tried, being too tender. the
Galavanic too will be
particularly attended to, as it appears very different from what we cultivate
by that name. I have so many grand children & others who might be
endangered by the poison plant, that I think the risk
of it outdist
over balances the curiosity of trying it. the most elegant thing of that
kn
kind known is a preparation of the Jamestown
weed, Datura-Stramonium, invented by the French in the time of
Robespierre. every man of firmness carried it
constantly in his pocket to anticipate the Guillotine. it
extinguishes it brings on the sleep of death as quietly as fatigue does
the ordinary sleep, without the least struggle or motion.
Condorcet, who had recourse to it was found
lifeless on his bed, a few minutes after his land lady had left him there, and
even the slipper which she had observed half suspended on his foot, was not
shaken off. it seems far preferable to the venesection of the Romans, the
Hemlock of the Greeks, and the Opium of the Turks. I have never been able to
learn what the preparation is, other than a strong concentration of it’s
lethiferous principle.
			 could such a medicament be
restrained to self-administration, it ought not to be kept secret. there are
ills in life, as desperate as intolerable, to which it would be the rational
relief: e.g. the inveterate cancer.
in
as a relief from tyranny indeed, for which the
Romans recurred to it in the times of the emperors, it has been a wonder to me
that they did not consider a
poignard in the breast of the tyrant as a better
remedy.
          I am sorry to learn that a
banditti from our country, are taking part in the
domestic contests of the country adjoining you: and the more so as from the
known laxity of execution in our laws they cannot be punished, altho the law
has provided punishment. it will give a wrongful hue to the rightful act of taking possession of
Mobile and will be imputed to the
			 national
authority as
Miranda’s
enterprize was, because
not punished by it.
			 I fear too that the Spaniards are too heavily
			 oppressed
			 by
ignorance & superstition for self-government, and whether a change from
foreign to domestic despotism will be to their advantage remains to be
seen.
          We have been unfortunate in our
first military essays by land. our men are good, but our generals
in
unqualified. every failure we have incurred has
been the fault of the general, the men evincing courage in every instance. at
sea we have rescued our character; but the chief fruit of our victories there
is to prove to those who have fleets that the English are not invincible at
sea, as
Alexander has proved that
Bonaparte is not invincible by land.
			 how much to
be lamented that the world cannot unite and destroy these two land and
sea-monsters! the one drenching the earth with human gore, the other ravaging
the ocean with lawless piracies and plunder.
Bonaparte will die, and the nations of
Europe will recover their independance with, I
hope, better governments.
			 but the English government never dies, because their
king is no part of it. he is a mere formality, and the real government in the
aristocracy of the country, for their house of commons is of that class. their
aim is to claim the dominion of the ocean by conquest, and to make every vessel
navigating it to pay a
tribute to the mainten
support of the fleet necessary to maintain that dominion, to which their own
resources are inadequate. I see no means of terminating their maritime dominion
& tyranny but in their own bankruptcy which I hope is approaching.
but I turn from these painful contemplations to
the more pleasing one of my constant friendship & respect for
you.
          Th:
            Jefferson
        